EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Huntley, Reg. # 40,309 on 01/24/2022.


This listing of claim 19 will replace all prior versions of claim 19:
19. (currently amended) A computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors, performing a method that comprises: 
receiving a new program at a data center;  
collecting plural input factors that provide evidence of an expected runtime behavior of the new program when the new program runs in the data center, said collecting including:  
obtaining at least one first input factor that describes the runtime characteristics of the new program, in response to running the new program in the data center;  
obtaining at least one second input factor that describes a predicted amount of resources that is expected to be consumed by the new program, as assessed by a provider of the new program, and as expressed in a hint;
identifying at least one related program that has different logic than the new program, but has a specified degree of relatedness to the new program; and
obtaining at least one third input factor that describes an amount of resources that said at least one related program is known to have consumed when the related program has run;
generating, based on one or more of the plural input factors, including the third input factor, an estimated amount of resources that the new program is expected to consume when it is run in the data center; and  
in an orchestrating operation following said collecting and generating, producing a weighted combination based on first input information that provides the estimated amount of resources produced by said generating based on at least the third input factor, second input information that provides said least one first input factor, and third input information that provides said at least one second input factor, and determining a configuration of resources in the data center based on the weighted combination,  
the weighted combination assigning the estimated amount of resources produced by said generating a lower relevance compared to said at least one first input factor and said at least one second input factor.   
 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BING ZHAO/
Primary Examiner, Art Unit 2198